DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                       WILLIAM B. LEWIS, SR.,

                                 Appellant,

                                     v.

                         STATE OF FLORIDA,

                                 Appellee.

                            No. 2D22-2379


                         September 30, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; Melissa Gravitt, Judge.

William B. Lewis, Sr., pro se.


PER CURIAM.

     Affirmed.


NORTHCUTT, KELLY, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.